Citation Nr: 1503612	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  14-13 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability, to include as secondary to service-connected right lower extremity shell fragment wound, and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and R.D.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to August 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in January 2015.  A transcript of the hearing is in the Veteran's file. 

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  Service connection for a back disability was initially denied in a January 1953 rating decision on the basis that there was no evidence of injury to, or treatment for, his back during active service.  The Veteran did not appeal this decision and it became final.  

2.  Evidence received since the January 1953 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection for a back disability.

3.  The Veteran's back disability is proximately due to his service-connected right lower extremity shell fragment wound.

4.  The Veteran's bilateral hearing loss is causally related to active service.

5.  The Veteran's tinnitus is causally related to active service.


CONCLUSIONS OF LAW

1.  The January 1953 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received, and the petition to reopen the issue of entitlement to service connection for a back disability is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for service connection for a back disability as secondary to service-connected right lower extremity shell fragment wound have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection for a back disability was denied in a January 1953 rating decision on the basis that the Veteran was not injured during, or treated in, active service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

At the time of denial, the record included the Veteran's service treatment records which were devoid of any diagnoses or treatment for a back disability.  Since the January 1953 decision, the Veteran has submitted numerous pieces of evidence that are new and material.  For example, a February 2013 letter from Dr. R.W. states that his back disability is directly related to the injuries suffered to his lower extremities.

As this letter was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's back disability may be secondary to his service-connected right lower extremity shell fragment wound, it helps establish the nexus required for service connection; it is material.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the January 1953 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a back disability is warranted.  The Board will proceed to address the merits of the claim; as the Board is granting service connection the Veteran is not prejudiced by this action.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

II.  Service Connection

Legal Framework

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran served in combat in Korea as reflected by his DD-214.  He was awarded a Purple Heart and a Combat Infantryman Badge.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Back Disability

During a September 2012 VA examination, the Veteran was diagnosed with lumbar degenerative joint disease.  The current disability criterion is met.

The Veteran's service records do not reveal any diagnosis of or treatment for a back injury during active service.  Accordingly, the in-service incurrence criterion is not met.

As the evidence does not show an in-service incurrence of the current back disability, the Veteran is not entitled to service-connection on a direct basis.  The Veteran is, however, still eligible for service connection on a secondary basis, which has been his sole contention.

The Veteran claims his current back disability is secondary to his right lower extremity shell fragment wound.  As his right lower extremity shell fragment wound is service connected, the service-connected disability criterion is met.

The Veteran underwent a VA examination in October 1997.  He reported that he is active physically and works in the trade of laying carpet.  He believes that his back condition was caused by the fact that his lower extremities are unequal in length (as a result of wounds from Korea).  The examiner diagnosed a lumbar strain but did not provide an etiological opinion because he believed it would be too speculative.

The Veteran underwent another VA examination in January 2009; however the claims file was not available and not reviewed.  The examiner also diagnosed the Veteran with a lumbosacral strain and concluded that it is less likely than not that the Veteran's low back disability is a result of or caused by the shrapnel fragment wounds in his legs.  He reasoned that when the Veteran's back problems began he was in training for installing carpets and until that point he had no pain.

In April 2012, Dr. R.W. submitted a letter to VA.  He wrote that the Veteran served in Korea and received leg injuries from shrapnel.  The doctor opined that it is possible, certainly as likely as not, that the Veteran's current medical conditions are related to his service in Korea.

Also in 2012, R.D. submitted two buddy statements to VA.  One explains that there is a lack of medical documentation for his disabilities because men of his era were taught not to complain.  The other states that his lumbar spine issues are caused by the discrepancy in length of his lower extremities.

The Veteran underwent a VA examination in September 2012.  The examiner diagnosed lumbar spine degenerative joint disease and concluded that it is less likely than not that the Veteran's back disability is secondary to his shrapnel wounds from active service.  The examiner reached this conclusion for two reasons.  First, service treatment records did not include any notations of back pain or disability.  Second, the 1997 VA examination noted that the back pain had not been acute or particularly noticeable earlier; while a leg length discrepancy can certainly cause back pain there had been essentially a 40 year gap in pain since the initial wound. 

In February 2013, Dr. R.W. wrote another letter to VA expanding on his opinion.  He wrote that it is his medical opinion that the Veteran's back condition is directly related to injuries suffered to his lower extremities.  The shrapnel wounds to the right leg and right hip caused trauma and stunted growth to the right leg resulting in the right leg being 1.5 inches shorter than the left.  This is a direct result of an altered stance and gait causing a misalignment of the spine and resulting in restricted mobility, functionality, and severe back and leg pain.

In reviewing the evidence, the Veteran and R.D. are not competent to testify on the etiology of his back disability because it is a complex medical issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  However, R.D. also related that the lack of medical evidence pertaining to the Veteran's injuries over the years is the result of him not wanting to complain of an injury as opposed to that injury not existing.  The Board finds this statement credible, and notes that the mere absence of medical records, alone, does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The medical evidence of record offers conflicting opinions and it is assigned varying weights.  The 1997 VA examination is given little probative value as it contains no etiological opinion.  The 2009 VA examination is less probative in value as the opinion was offered without the examiner being able to review the Veteran's medical history.  The 2012 VA examination, while probative, is less persuasive as its opinion is based, in part, on a 40 year gap in treatment and it does not consider lay statements regarding the Veteran's reasons for avoiding treatment.  Lastly, Dr. R.W. provided two letters in support of a nexus between the Veteran's back disability and his lower extremity shrapnel wounds.  These opinions are highly probative, as the doctor thoroughly explained that the back pain is the result of discrepancies in leg length and altered gait, and as a result the Board finds Dr. R.W.'s opinions to be persuasive.

Accordingly, as the Board finds Dr. R.W.'s opinions linking the Veteran's back disability to his service-connected right lower extremity shrapnel wounds more persuasive than the other medical evidence, service connection is warranted.  See 38 C.F.R. §§ 3.102, 3.310.

Hearing Loss and Tinnitus

A June 2012 VA examination provides a positive diagnosis for bilateral hearing loss and tinnitus.  The current disability criterion is met.

As noted previously, the Veteran served in combat in Korea.  His DD-214 shows that he was awarded a Combat Infantryman Badge, which is prima facie evidence of his combat service.  As such, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are applicable. 

In January 2015, the Veteran appeared before the undersigned and testified that he experienced acoustic trauma from gunfire and explosions while in-service.  As there is no affirmative evidence to the contrary, the in-service incurrence of noise exposure is met based on the Veteran's statements.

As noted above, the Veteran underwent a VA examination in June 2012 and the examiner diagnosed bilateral hearing loss and tinnitus.  The examiner did not provide an etiological opinion on the hearing loss as he believed it would be too speculative.  He opined that the tinnitus was at least as likely as not related to the hearing loss.

In February 2013, Dr. R.W. submitted a letter to VA in which he stated that it is of 50 percent or greater probability that the Veteran's hearing loss is related to the acoustic trauma suffered during his time spent in combat in the Korean War.

In January 2015, the Veteran also submitted testimony that his ears started ringing in service and that his hearing loss and tinnitus were the result of the acoustic trauma he experienced therein.  

The Board has no reason to doubt the credibility of the Veteran, especially since his assertions of loud noise from weaponry and explosions are consistent with the circumstances, conditions, and hardships of his service.  Moreover, the record contains probative and persuasive medical evidence indicating that his bilateral hearing loss and tinnitus are related to active service.  Accordingly, the Board finds that the Veteran's bilateral hearing loss and tinnitus are related to his active service.  Thus, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.303.


ORDER

The previously denied claim for service connection for a back disability is reopened; service connection for a back disability secondary to service-connected right lower extremity shrapnel wounds is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


